Order entered November 12, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00306-CR

                           KAREN PATRICIA BOWIE, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-81418-2011

                                           ORDER
       The Court REINSTATES the appeal.

       On October 7, 2013, we denied appellant’s second motion to extend time to file his brief

and ordered the trial court to make findings. We ADOPT the findings that: (1) appellant desires

to pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel

William Schultz; (3) Mr. Schultz’s explanation for the delay in filing appellant’s brief is his

workload; and (4) Mr. Schultz needs until December 23, 2013 to file appellant’s brief.

       We ORDER appellant to file his brief by MONDAY, DECEMBER 23, 2013. We note

that appellant’s brief was originally due August 3, 2013 and appellant has already been granted

one extension of time to file the brief. Therefore, if appellant’s brief is not filed by the date
specified, the Court will order William Schultz removed as appellant’s attorney and will order

the trial court to appoint new counsel to represent appellant in this appeal.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Benjamin Smith, Presiding Judge, 380th Judicial District Court; William Schultz; and

the Collin County District Attorney’s Office.



                                                      /s/     LANA MYERS
                                                              JUSTICE